DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 			        Claim Rejections - 35 USC § 112
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in the recitation “”one or more crosslinked functionalized non-core-shell process aids comprising at least one base polymer with one or more of the non-core-shell process aids being functionalized” it is unclear whether the process aid is a mixture of at least one base polymer and at least one functionalized non-core-shell process aid.  As recited, it is not apparent whether the base polymer is a non-core-shell polymer.

In claims 6 and 17, it is unclear how the “vinyl esters of linear or branched carboxylic acids” define a reactive epoxy or hydroxyl functional group.
In claims 9 and 20, inasmuch as the recited monomers are recited as alternatives, it is unclear how an “acrylic” polymer can be derived from the non-acrylic monomers inclusive of vinyl-containing monomers, styrene or styrene derivatives, olefins, or dienes. 
                               Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-9, 11, 12 and 14-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by KR 10-2009-0059385 (Chang) abstract and machine translation.
Chang discloses a composition comprising:
a PVC polyvinyl chloride resin  (meets applicants’ PVC); and
as a process aid, a methacrylate copolymer containing epoxy functional groups obtained from 60-85 wt.% methyl methacrylate, 15-30 wt.% alkyl acrylate and 1-10 wt.% epoxy monomer having a Mw of 2,000,000 to 5,000,000 (meets applicants’ crosslinked epoxy-functionalized process aid and Mw thereof),
(e.g., abstract, page 2, examples, claims).  
Specifically, given Chang’s indication that the functionalized methacrylate copolymer causes a crosslinking reaction with the PVC (page 3), it is reasonably believed that Chang’s functionalized methacrylate copolymer is crosslinked.  Moreover, to the extent Chang’s functionalized methacrylate copolymer and applicants’ crosslinked functionalized process aid are similarly-constituted and similarly-produced via emulsion polymerization, it is reasonably believed that the former would inherently meet the presently claimed insoluble fraction content.  Where the claimed and prior products are In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed process aid is not the same as or obvious from that set forth by Chang.
	As to claims 1, 4, 12 and 15, while Chang does not expressly disclose that the PVC exhibits a gloss reduction, inasmuch as Chang adds a similarly-constituted functionalized methacrylate copolymer process aid to PVC, similar gloss reductions would be reasonably expected by one having ordinary skill in the art. The fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As to claims 3 and 14, Chang’s exemplified process aids include epoxy functional group contents falling within the presently claimed scope, e.g., the methacrylate/butyl acrylate/glycidyl methacrylate (75/20/5) copolymer produced in  Embodiment 1 .
As to claims 5 and 16, while Chang does not expressly disclose the impact strength of the composition, inasmuch as Chang’s composition is similarly-constituted, it is reasonably believed that it would inherently possess the same impact strength.
 As to claims 6, 7, 9, 17, 18 and 20, Chang exemplifies methacrylate copolymers comprising glycidyl methacrylate units.

As to claim 11, Chang’s compositions are useful for making packaging materials, gloves, wallpaper, etc. (page 4).
As to claim 12, the introductory phrase, "a method of reducing surface gloss of a polyvinyl chloride" does not serve to patentably distinguish the claim from Chang’s disclosure.  This language, in effect, simply states the result of combining the crosslinked functionalized non-core-shell process aid with the PVC.  While Chang does not expressly disclose that the PVC exhibits a gloss reduction, inasmuch as Chang incorporates a similarly-constituted functionalized methacrylate copolymer process aid, to the PVC, similar gloss reductions would be reasonably expected by one having ordinary skill in the art. The fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Chang anticipates the above-rejected claims because it is reasonably believed that the Chang’s composition comprising PVC and a similarly-constituted functionalized methacrylate copolymer process aid would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2009-0059385 (Chang) described hereinabove.
As to claims 2 and 13, it is within the scope of Chang’s inventive disclosure to use from 0.1 to 40 pbw of process aid relative to 100 pbw of PVC (page 4).  Accordingly, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of process aid (inclusive of that presently claimed) in accordance with the ultimate properties desired.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No 16/650,397 (reference application). Although the claims at issue are not identical, they 16/650,397 discloses a similarly-constituted crosslinked functionalized process aid “modifier for polyvinyl chloride” (PVC) and, as such, it would have been within the purview of one having ordinary skill in the art to use the process aid to modify PVC.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed February 23, 2021 have been fully considered and are persuasive.  The 35 USC 103 rejection over Vanrheenen has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                    /ANA L. WOODWARD/                                                                                    Primary Examiner, Art Unit 1765